Per Curiam.

We affirm the judgment of the court of appeals. Boyd did not comply with the R.C. 2725.04(D) requirement to attach his pertinent commitment papers. State ex rel. Wynn v. McFaul (1998), 81 Ohio St.3d 193, 194, 690 N.E.2d 7, 8; Bloss v. Rogers (1992), 65 Ohio St.3d 145, 146, 602 N.E.2d 602, 603 (“These commitment papers are necessary for a complete understanding of the petition. Without them the petition is fatally defective.”). Boyd’s attachment of the purported cause of his commitment to his postjudgment motion did not cure the defect. See, e.g., Cornell v. Schotten (1994), 69 Ohio St.3d 466, 466-467, 633 N.E.2d 1111, holding that warden’s attachment of a copy of the commitment order to motion to dismiss and petitioner’s memorandum in opposition to motion to dismiss did not cure R.C. 2725.04(D) defect.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.